


110 HJ 96 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Chabot (for
			 himself, Mr. Keller of Florida,
			 Mr. Feeney, and
			 Mr. Smith of Texas) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to permit the penalty of death for the rape of a
		  child.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The penalty of death for the forcible rape
				of a child who has not attained the age of 12 years does not constitute cruel
				and unusual
				punishment.
					.
		
